263 F.2d 840
UNITED STATES of America, Appellant,v.J. M. ROARK et al.
No. 16067.
United States Court of Appeals Eighth Circuit.
Feb. 18, 1959.

Charles K. Rice, Asst. Atty. Gen., Edward L. Scheufler, U.S. Atty., Kansas City, Mo., for appellant.
Joseph R. Stewart, Kansas City, Mo., for appellees National Life Company and Kansas City Life Insurance Comapny.
Joseph E. Stevens, Jr., Kansas City, Mo., for appellee New York Life Insurance Company.
W. H. Curtis, Kansas City, Mo., for appellee Aetna Life Insurance Company.
C. E. Ruyle, Meosho Mo., for appellees J. M. Roark et al.
PER CURIAM.


1
Cause remanded to the District Court with directions to vacate its judgment entered May 16, 1958, and to enter judgment in accordance with provisions of stipulation filed.